internal_revenue_service number release date index number ------------------------------------------------------------ - -------------------- -------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number ---------------------- refer reply to cc ita b05 plr-103980-14 date august dear --------------- this letter responds to your request for a ruling_request on behalf of taxpayer dated date taxpayer represents that the facts are as specified below legend taxpayer ---------------------------------------------------------- date ------------------------- year ------ year ------ facts taxpayer is a publicly traded diversified energy company that conducts its business through four wholly-owned subsidiaries that are part of its consolidated_group the group files a consolidated federal_income_tax return through its subsidiaries taxpayer indirectly owns interests in several nuclear generating facilities facilities and operates or oversees the operation of the facilities the facilities are subject_to regulation by the u s nuclear regulatory commission nrc the nrc has the authority to determine whether a nuclear generation facility may operate and requires testing evaluation and modification of all aspects of nuclear facilities including decontamination and decommissioning taxpayer maintains independent testing and monitoring preventative and corrective maintenance and equipment and system replacement programs designed to satisfy nrc requirements these programs generally coincide with plant outages including plr-103980-14 planned and unplanned shutdowns during which taxpayer refuels the nuclear reactors tests monitor and mitigates radiation levels removes and replaces systems and components and addresses emergency conditions that arise between disconnection and reconnection of the facilities to the electrical grid taxpayer conducts refueling outages of the facilities periodically during which one- fourth to one-third of the fuel rods in a fuel assembly are typically replaced after removal taxpayer stores spent nuclear fuel at its own facilities using temporary wet and dry storage facilities that are expected to satisfy the storage needs for each facility through the end of each facility’s operating license term taxpayer routinely removes and replaces systems and components of the facilities during outages for a variety of reasons including obsolescence damage unreliability and contamination during this process retired systems and components are removed and permanently disposed of using different methods depending on the level of contamination taxpayer maintains a staff of radiation technicians to monitor and mitigate radiation levels at the facilities during planned outages taxpayer augments its staff with outside third-party technicians these technicians are responsible for the drain down process of reducing radiation levels of the facility which includes testing surveying water filter maintenance shielding processes and plant scrubbing for the taxable_year ending on date taxpayer filed an application_for change in accounting_method on behalf of certain of its subsidiaries with respect to certain expenditures prior to obtaining the requested method change the subsidiaries followed financial statement standards in determining which expenditures constituted deductible repairs and which expenditures had to be capitalized beginning with taxpayer’s year taxable_year the subsidiaries began deducting all repair expenditures which keep plant systems and components in ordinarily efficient operating condition without materially adding to the value of the equipment or appreciably prolonging its life a portion of the repair expenditures addressed by the accounting_method change are costs related to the systems and components removal and replacement activities discussed above in connection with the accounting_method change the subsidiaries recognized negative sec_481 adjustments for year equal to the amount_of_deductions omitted under the prior method_of_accounting issue sec_1 whether deductions allowable under chapter of the code1 for the following costs incurred by taxpayer in connection with maintenance outages are references to the code refer to the internal_revenue_code_of_1986 plr-103980-14 deductions in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof within the meaning of sec_172 that may give rise to a specified_liability_loss hereinafter referred to as nuclear decommissioning costs a costs to remove store and monitor spent fuel assemblies that are permanently retired from service and b costs to remove store transport dispose and monitor facility systems and components that are permanently retired from service whether the portion of a sec_481 adjustment for a change in method_of_accounting which is from capitalizing to expensing the costs of removing systems and components from service that are to be replaced by other systems and components qualifies as a nuclear decommissioning cost law and analysis sec_172 allows a deduction for the taxable_year equal to the aggregate of the net_operating_loss nol carryovers to such year plus the nol carrybacks to such year with certain modifications sec_172 defines a nol as the excess of the deductions allowed by chapter of the code over the gross_income sec_172 generally provides that a nol for any taxable_year is carried back to each of the taxable years preceding the taxable_year of the loss and carried forward to each of the taxable years following the year of the loss however sec_172 provides a 10-year carryback period for the portion of any nol that qualifies as a specified_liability_loss moreover sec_172 provides a special carryback period for a specified_liability_loss attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof sec_172 defines a specified_liability_loss in part as any amount allowable as a deduction under chapter of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof that is taken into account in computing the nol for the taxable_year sec_172 provides that a deduction for a liability may only generate a specified_liability_loss if i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred the phrase amounts incurred in the decommissioning of a nuclear power plant should be interpreted to have the same meaning as the term nuclear decommissioning costs under sec_468a because the relevant language contained in both sec_172 and sec_468a plr-103980-14 was added to the code by the same section of the tax_reform_act_of_1984 the 1984_act and both sections were intended to provide relief to the nuclear power plant industry see generally h_rep_no 98th cong 2d sess accordingly taxpayer’s expenses in decommissioning the facilities that are deductible under chapter of the code are amounts incurred in the decommissioning of a nuclear power plant under sec_172 to the extent they are amounts described in sec_1 468a- b of the income_tax regulations sec_468a allows owners operators of nuclear power plants to currently deduct the future costs of decommissioning a nuclear power plant by making contributions to a nuclear decommissioning reserve fund fund prior to when economic_performance occurs sec_468a generally requires the owner operator to include in gross_income amounts that are distributed from a fund in addition to any deduction under sec_468a for contributions to a fund sec_468a recognizes that an owner operator may deduct otherwise deductible nuclear decommissioning costs such as under sec_162 for which economic_performance within the meaning of sec_461 occurs during a taxable_year sec_1_468a-1 states that nuclear decommissioning costs means all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant whether that nuclear power plant will continue to produce electric energy or has permanently ceased to produce electric energy such term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses such term also includes costs incurred in connection with the construction operation and ultimate decommissioning of a facility used solely to store pending acceptance by the government for permanent storage or disposal spent nuclear fuel generated by the nuclear power plant or plants located on the same site as the storage_facility such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of pub l an expense is otherwise deductible for purposes of this paragraph b if it would be deductible under chapter of the internal_revenue_code without regard to sec_280b the term nuclear decommissioning costs does not include replacement costs including installation and repair costs and the costs of replacement systems and components incurred by a taxpayer to extend the useful_life of the facilities in addition costs incurred by a taxpayer with respect to ongoing monitoring testing and mitigation of radiation levels at nuclear facilities do not qualify as decommissioning costs as defined under sec_1_468a-1 for purposes of sec_468a plr-103980-14 issue 1a refueling taxpayer represents that deductible costs incurred with respect to spent nuclear fuel include spent fuel removal costs handling and monitoring costs on-site storage costs operating and maintenance_costs for on-site storage security costs for on-site storage and the cost of dry storage canisters filled with spent fuel costs to remove store and monitor spent fuel assemblies include the cost of augmenting taxpayer’s normal staff of technicians during the refueling process sec_1_468a-1 states that the term decommissioning costs includes costs incurred in connection with the construction operation and ultimate decommissioning of a facility used solely to store pending acceptance by the government for permanent storage or disposal spent nuclear fuel generated by the nuclear power plant or plants located on the same site as the storage_facility accordingly the deductible costs incurred by taxpayer with respect to spent nuclear fuel will qualify as decommissioning costs as defined under sec_1_468a-1 for purposes of sec_468a issue 1b systems and components removal taxpayer represents that deductible costs with respect to removed systems and components include system and component removal costs on-site storage costs monitoring and handling costs operating and maintenance_costs for on- site storage security costs for on-site storage and transportation and disposal costs for off-site storage sec_1_468a-1 states that nuclear decommissioning costs means all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant whether that nuclear power plant will continue to produce electric energy or has permanently ceased to produce electric energy accordingly with respect to costs described in items through the deductible costs incurred by taxpayer with respect to spent nuclear fuel qualify as decommissioning costs as defined under sec_1_468a-1 for purposes of sec_468a to qualify as nuclear decommissioning costs under sec_172 the liability for such costs must also satisfy the requirements of sec_172 that is the act or failure to act giving rise to such liabilities must have occurred at least years prior to the beginning of the taxable_year when such liabilities are deductible also taxpayer must have used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred taxpayer uses an accrual_method of accounting for federal_income_tax purposes with respect to the costs referred to in 1a and 1b the act giving rise to the liabilities for such costs occurred when licenses to operate the plants were granted and the plants were placed_in_service plr-103980-14 taxpayer has represented that costs at issue in this ruling are for nuclear power plants placed_in_service during or before year consequently liabilities for such costs also satisfy the 3-year act or failure to act requirement of sec_172 to the extent the costs referred to in 1a and 1b are deductible under chapter of the code such costs qualify as nuclear decommissioning costs within the meaning of sec_172 the portion of any nol generated by such costs will qualify as a specified_liability_loss within the meaning of sec_172 issue sec_481 adjustment a portion of the negative sec_481 adjustments discussed above is attributable to system and component removal costs that were capitalized under the subsidiaries’ old method_of_accounting but would have been expensed under the subsidiaries’ new method_of_accounting if that portion of the sec_481 adjustments is characterized as system and component removal costs the adjustments will qualify as nuclear decommissioning costs for sec_172 purposes sec_481 requires those adjustments necessary to prevent amounts from being duplicated or omitted to be taken into account when a taxpayer's taxable_income is computed under a method_of_accounting different from the method used to compute taxable_income for the preceding_taxable_year when there is a change in method_of_accounting to which sec_481 is applied income for the taxable_year preceding the year_of_change must be determined under the method_of_accounting that was then employed and income for the year_of_change and the following taxable years must be determined under the new method_of_accounting as if the new method had always been used see section dollar_figure of revproc_2002_18 2002_1_cb_678 and section dollar_figure of revproc_2011_14 2011_1_cb_330 sec_1_481-1 provides that any adjustments required under sec_481 that are taken into account during a taxable_year must be properly taken into account for purposes of computing gross_income_adjusted gross_income or taxable_income in determining the amount of any item of gain loss deduction or credit that depends on gross_income_adjusted gross_income or taxable_income an adjustment under sec_481 can include amounts attributable to tax years that are closed by the statute_of_limitations 114_tc_1 aff’d 273_f3d_875 9th cir 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir plr-103980-14 sec_481 and sec_1_481-4 provide that the adjustment required by sec_481 may be taken into accounting in determining taxable_income in the manner and subject_to the conditions agreed to by the service and a taxpayer sec_1_446-1 authorizes the service to prescribe administrative procedures setting forth the limitations terms and conditions deemed necessary to permit a taxpayer to obtain consent to change a method_of_accounting in accordance with sec_446 generally the adjustment period for voluntary method_of_accounting changes is one taxable_year year_of_change for a net negative sec_481 adjustment and four taxable years year_of_change and next three taxable years for a net positive sec_481 adjustment see section dollar_figure of revproc_2011_14 and section dollar_figure of revproc_97_27 the purpose of the sec_481 adjustment is to prevent amounts from being duplicated or omitted in computing taxable_income as a result of a change in method_of_accounting in this particular instance the change in method_of_accounting results in the omission of an amount_of_deductions and thus a negative adjustment reduction of taxable_income is mandated by sec_481 to rectify such omission sec_481 does not expressly address whether a sec_481 adjustment retains or reflects the characteristics of the gross_income or deductions that underlie the adjustment however if the sec_481 adjustment does not retain or reflect the characteristics of its underlying item other distortions caused by the change in method_of_accounting could occur in some circumstances in this particular case for example some portion of the negative sec_481 adjustment relates to removal costs that qualify as nuclear decommissioning costs under sec_172 if that portion of the sec_481 adjustment is not treated as qualifying for treatment as nuclear decommissioning costs the amount of nuclear decommissioning costs incurred by taxpayer over its lifetime will be permanently understated in the context of certain foreign_corporations the service has stated that the sec_481 adjustment does retain the character of the underlying item for purposes of subpart_f revproc_2011_14 provides that a negative sec_481 adjustment necessary to prevent the omission of amounts of an expense item is allocated to the class_of_gross_income that has the same source separate limitation classification character and treatment for purposes of subpart_f as the foreign corporation's income that would have been offset by the expense in the prior year or years furthermore a negative sec_481 adjustment necessary to prevent the duplication of amounts of an income item offsets gross_income that has the same source separate limitation classification character and treatment for purposes of subpart_f as the foreign corporation's income had in the prior year or years see section dollar_figure of revproc_2011_14 additionally in mmc corp v commissioner t c memo the tax_court held that a positive sec_481 adjustment is treated as built-in_gain under sec_1374 in mmc corp the taxpayer elected to convert from a c_corporation to an s_corporation after year two of the four year sec_481 spread period the tax_court observed that when we examine whether the sec_481 adjustment is built-in_gain for purposes of sec_1374 we consider plr-103980-14 the related item not the sec_481 adjustment itself the court further noted that the taxpayer mistakenly focused on the sec_481 adjustment itself rather than the related item that the sec_481 adjustment is correcting finally allowing the portion of the sec_481 adjustment allocable to repair expenditures qualifying as nuclear decommissioning costs to retain the character of nuclear decommissioning costs makes intuitive sense the ultimate reason that this portion of the sec_481 adjustment exists is that taxpayer incurred certain expenses that qualified as deductions and as nuclear decommissioning costs the only reason that these expenses were not taken into account as deductions and treated as nuclear decommissioning costs is due to the change in method_of_accounting although the express language of sec_481 only addresses distortions in the amount of lifetime taxable_income here an omission of deductions it seems appropriate in this circumstance to interpret this section to prevent closely related distortions caused by accounting_method changes the understatement of deductions qualifying as nuclear decommissioning costs consequently the portion of the negative sec_481 adjustments attributable to system and component removal costs that were capitalized under the subsidiaries’ old method_of_accounting but would have been expensed under the subsidiaries’ new method_of_accounting qualifies as nuclear decommissioning costs for sec_172 purposes carryback period the remaining issue concerns the carryback period for a specified_liability_loss attributable to nuclear decommissioning expenses as a general_rule sec_172 allows the unabsorbed portion of a specified_liability_loss to be carried back to each of the taxable years preceding the taxable_year of the loss with the 10th preceding_taxable_year being the first year to which the loss is carried however sec_172 provides that except as provided in regulations the portion of a specified_liability_loss which is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof may for purposes of subsection b c be carried back to each of the taxable years during the period a beginning with the taxable_year in which such plant or unit thereof was placed_in_service and b ending with the taxable_year preceding the loss_year this special rule for nols generated by nuclear decommissioning costs and the economic_performance requirements of sec_461 for accrual_method taxpayers were both originally enacted in the same section of the 1984_act in adding sec_172 to the code the 1984_act provided for an extended carryback period for such losses however former sec_172 did not allow carrybacks to taxable years beginning before date unless the loss could be carried back to those years without the benefit of special rules for deferred statutory or tort liability losses plr-103980-14 in of the omnibus budget reconciliation act of the 1990_act congress reorganized the provisions in sec_172 congress placed the 10-year carryback for product_liability losses and what had previously been called deferred statutory or tort liability losses under the same subsection of sec_172 namely sec_172 labeling such losses specified liability losses after striking certain sections of sec_172 in b a of the 1990_act congress enacted a new sec_172 included in b b of the 1990_act is the following savings provision which continued the carryback limitation originally contained in the 1984_act the portion of any loss which is attributable to a deferred_statutory_or_tort_liability_loss as defined in sec_172 of the internal_revenue_code_of_1986 as in effect on the day before the date of the enactment of this act may not be carried back to any taxable_year beginning before date by reason of the amendment made by subparagraph a in of the tax and trade relief extension act of the act congress restricted the types of liabilities the deduction of which could generate a specified_liability_loss to five enumerated liabilities in addition to product_liability losses including federal or state law liabilities to decommission a nuclear power plant or any unit thereof prior to the act a specified_liability_loss could be based on any deduction arising out of a federal or state law provided the additional requirements of the statute were satisfied in contrast to the prior acts in the act congress did not enact a savings provision prohibiting the carryback of specified liability losses to any taxable_year beginning before date this raises the question of whether the portion of any specified_liability_loss attributable to expenses to decommission nuclear power plants placed_in_service prior to date may be carried back to the taxable_year the plant was placed_in_service in the act congress only amended the definition of a specified_liability_loss congress did not amend the code sections that addressed the taxable years to which such losses could be carried back congress did not amend sec_172 which contains the special carryback rule for specified liability losses attributable to deductions for nuclear decommissioning costs consequently the savings provision contained in the 1990_act continues to apply to sec_172 after the purely definitional changes that congress made in the act therefore under the facts of this case a specified_liability_loss attributable to nuclear decommissioning costs for a nuclear power plant placed_in_service in a taxable_year beginning before date may not be carried back to taxable years beginning before date plr-103980-14 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely seoyeon sharon park assistant to the branch chief branch income_tax accounting
